     Case 3:20-cv-02412-BEN-LL Document 26 Filed 04/09/21 PageID.232 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEARL POWELL, CHRISTINA GAST,                      Case No.: 20cv2412-BEN-LL
     ELIJHA GONZALEZ, as individuals and
12
     on behalf of all others similarly situated,        SCHEDULING ORDER
13                                    Plaintiffs,       REGULATING DISCOVERY
                                                        AND OTHER PRE-TRIAL
14   v.                                                 PROCEEDINGS
15
     WALMART, INC., et al.,
16                                  Defendants.
17
18
19         On April 9, 2021, the Court held an Early Neutral Evaluation Conference (“ENE”)
20   in the above-entitled action. Settlement of the case could not be reached during the ENE
21   and the Court therefore conducted a Case Management Conference pursuant to Rule
22   16.1(d) of the Local Rules. After consulting with the attorneys of record for the parties
23   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
24   ORDERED:
25         1.    The parties must file a joint motion for a protective order, which includes the
26   terms of their agreement for handling confidential documents and information no later than
27   April 23, 2021.
28   ///

                                                    1
                                                                                 20cv2412-BEN-LL
     Case 3:20-cv-02412-BEN-LL Document 26 Filed 04/09/21 PageID.233 Page 2 of 3



1          2.     Any motion to join other parties, to amend the pleadings, or to file additional
2    pleadings shall be filed by June 8, 2021.
3          3.     On June 17, 2021 at 11:30 a.m. PST, the magistrate judge will hold a
4    telephonic, attorneys-only settlement conference to discuss the status of settlement
5    negotiations and discovery. The Court will host the conference call. Counsel shall use the
6    dial-in information that will be filed by the Court as a separate notice on the docket. The
7    notice will be restricted to case participants only (i.e., counsel of record).
8          4.     Any motion for class certification must be filed on or before
9    October 12, 2021. Counsel for the moving party must obtain a motion hearing date from
10   the law clerk of the judge who will hear the motion. Failure of counsel to timely request a
11   motion hearing date may result in the motion not being heard.
12         5.     The Parties are ordered to contact the chambers of Judge Lopez within three
13   days of the Court’s ruling on the motion for class certification to request an order setting
14   the remainder of the pretrial schedule.
15         6.     The parties must review the chambers’ rules for the assigned district judge
16   and magistrate judge.
17         7.     The dates and times set forth herein will not be modified except for good cause
18   shown.
19         8.     Briefs or memoranda in support of or in opposition to any pending motion
20   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
21   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
22   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
23   and a table of authorities cited.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    2
                                                                                      20cv2412-BEN-LL
     Case 3:20-cv-02412-BEN-LL Document 26 Filed 04/09/21 PageID.234 Page 3 of 3



1          9.     Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
2    case hereafter.
3          IT IS SO ORDERED.
4    Dated: April 9, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                     20cv2412-BEN-LL
